DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 11, the limitations added in lines 12 – 14 render the claims “failing to particularly point out and distinctly claim the subject matter…”.
	Because claim 11 is a METHOD claim, if the “memory cells being turned off” is what causes the step of “applying the erase voltage …”, then the action of “turning off the memory cells” is a necessary step in order for the “applying” to take place.
The claim is lacking a step for turning off the memory cells.  Merely claiming “in response to the memory cells being turned off” does not set forth when and how the memory cells need to be turned off so the erase voltage may be applied to the target cell block.  This is considered lacking definiteness for the method claim and also failing to particularly point out and distinctly claiming the subject matter....
Appropriate revision of the claim is required in order to overcome this type of rejection.
Note the “transferring an erase voltage” step (lines 8 – 10) follows the step of “turning on memory cells…” (lines 6 – 7) in order to “in response to the memory cells being turned on” (line 10) to make sense).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh (US 2021/0249087).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 6, Oh (US 2021/0249087) discloses a semiconductor memory device comprising: 
a memory cell array (110, fig. 1) including a plurality of memory blocks (BLK1 – BLKn) connected to a plurality of bit lines (BL,  fig. 2 or 3); 
a peripheral circuit (PERI circuit 140, fig. 1) configured to perform an erase operation on a select block (abstract), among the plurality of memory blocks to apply an erase voltage to a source line connected to the select block (para 0063 – 0065, “erase voltage Verase is applied to the common source line CSL…”); and 
control logic (para 0029: “logic circuit”) configured to, during the erase operation: 
turn on the memory cells of the select block to transfer the erase voltage to the plurality of bit lines through the memory cells in a turn-on state (para 0058 – 0061), and
4Atty Docket No.: Po201002HDApp. No.: 17/161,197turn off the memory cells of the select block (para 0058 – 0061, 0064, 0065, etc…, “drain select transistors DST and the source select transistors SST turned off”).

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh  (US 2021/0217480).
Regarding claim 6, Oh (US 2021/0217480) discloses a semiconductor memory device comprising: 
a memory cell array (110, fig. 1) including a plurality of memory blocks (BLK) connected to a plurality of bit lines (BL,  fig. 2 – 10); 
a peripheral circuit (PERI circuit 140, fig. 1) configured to perform an erase operation on a select block (para 0030), among the plurality of memory blocks to apply an erase voltage to a source line connected to the select block (see para 0034); and 
control logic (120, 130, 150, etc…) configured to, during the erase operation: 
turn on the memory cells of the select block to transfer the erase voltage to the plurality of bit lines through the memory cells in a turn-on state (para 0029 – 0031, 0034 and 0041 – 0052), and
4Atty Docket No.: Po201002HDApp. No.: 17/161,197turn off the memory cells of the select block (see para 0048, 0052, 0068, etc…).

Allowable Subject Matter
Claims 1 – 5, 17 and 18 are allowed.

Claims 7 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior arts of record fail to teach or reasonably suggest the semiconductor memory device as set forth above, further comprising, in combination, the features and limitations additionally claimed at least in claim 7 and 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                           July 13, 2022